Citation Nr: 1452019	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-22 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a compensable initial rating for neuropathy of the left lower extremity prior to September 20, 2011, and in excess of 10 percent thereafter.  

2. Entitlement to a rating in excess of 10 percent for neuropathy of the right lower extremity.  

3. Entitlement to service connection for an umbilical hernia, to include as secondary to service-connected arteriosclerotic heart disease, status post myocardial infarction and coronary artery bypass graft.  
 

REPRESENTATION

Appellant represented by:	John Berry, Attorney




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision as to entitlement to a higher initial rating for neuropathy of the left lower extremity and entitlement to a higher rating for neuropathy of the right lower extremity, and from a March 2012 rating decision as to entitlement to service connection for a small umbilical hernia, to include as secondary to service-connected arteriosclerotic heart disease, status post myocardial infarction and coronary artery bypass graft.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The issue of entitlement to service connection for an umbilical hernia is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1. From April 23, 2007 through September 19, 2011, the Veteran's neuropathy of the left lower extremity was not manifested by mild incomplete paralysis of a nerve of the lower extremity.    

2. Since September 20, 2011, the Veteran's neuropathy of the left lower extremity has not been manifested by moderate incomplete paralysis of the sciatic nerve.  

3. Throughout the period on appeal, the Veteran's neuropathy of the right lower extremity has not been manifested by moderate incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1. From April 23, 2007 through September 19, 2011, the criteria for a compensable initial rating for neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

2. The criteria for a rating in excess of 10 percent for neuropathy of the left lower extremity have not been met for the time period beginning September 20, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520  (2014).

3. The criteria for a rating in excess of 10 percent for neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

As to the claim for a rating in excess of 10 percent for neuropathy of the right lower extremity, an August 2011 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records and post service VA treatment records have been obtained.  The record does not reflect that there are outstanding relevant private treatment records.  An attempt was made to obtain relevant Social Security Administration (SSA) records, but the SSA stated that the records had been destroyed.  The Veteran was notified of this fact and given the opportunity to submit any records he might have in his possession by a letter dated in April 2011.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A relevant VA examination was conducted in September 2011.  The record does not reflect that this examination was inadequate for the purposes of determining an appropriate schedular rating for neuropathy of the lower extremities.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the medical record or considered the Veteran's reported medical history consistent with that contained in the record, and conducted an examination of the Veteran.  The examination report provided the information necessary to evaluate his disabilities under the applicable rating criteria.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Schedule

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  

The Veteran's neuropathy of the left and right lower extremities has been rated under Diagnostic Code (DC) 8520, which relates to paralysis of the sciatic nerve.  Under DC 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis merits a 20 percent rating; moderately severe incomplete paralysis merits a 40 percent rating; severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating; and complete paralysis of the sciatic nerve warrants an 80 percent rating.  38 C.F.R. § 4.124a, DC 8520.  Although DC 8520 does not provide for a zero percent rating, a noncompensable evaluation may be assigned in accordance with 38 C.F.R. § 4.31 (a zero percent evaluation is assigned if the Veteran does not meet the requirements for a compensable evaluation).  

 Neither the Rating Schedule nor the regulations provide definitions for descriptive words such as "mild", "moderate", "moderately severe", and "severe".  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board notes that the September 2011 VA examination found that the Veteran's lower extremity nerves, including the sciatic nerve, were normal.  Nonetheless, as the other Diagnostic Codes related to nerves of the lower extremities do not more closely resemble the Veteran's symptoms, nor allow for a higher rating based upon the symptoms reflected in the record, DC 8520 remains the most appropriate rating under which to evaluate the Veteran's disabilities.  

Left Lower Extremity Prior to September 20, 2011

The Veteran asserts that he ought to be assigned a rating of 10 percent or higher prior to September 20, 2011 because April 2007 electrophysiological studies of the lower extremities were consistent with peripheral neuropathy.  However, an April 2007 diabetes examination that also found that electrophysiological studies were consistent with peripheral sensory neuropathy noted that while the Veteran experienced sensory loss of the right side in the form of scattered decreased sensation, the Veteran's left side had no sensory loss and no motor loss.  The examination also showed that the Veteran's left lower extremity's temperature and color were normal.  Therefore, the examination indicates that while electrophysiological studies were consistent with peripheral sensory neuropathy, that neuropathy was asymptomatic on the left side.  Similarly, neither the April 2007 examination nor the April 2007 electrophysiological studies state that the Veteran's left lower extremity suffered from mild incomplete paralysis of any particular nerve.  Therefore, the record does not reflect that the Veteran met the requirements for a compensable evaluation in April 2007.    

In August 2011, the Veteran submitted a claim in which he stated that he experienced numbness of his left leg and foot secondary to his diabetes.  He also stated that at times he stumbles.  The Board recognizes that the Veteran, as a lay person, is competent to report symptoms that may be observed through his senses, such as numbness of the left leg and foot, and a tendency to stumble.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as a lay person he is not competent to provide an opinion on medically complex questions, such as whether his neuropathy manifests by mild incomplete paralysis of his sciatic nerve, or any other nerve of the left lower extremity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Circ. 2007) (a lay person is not competent to diagnose cancer).  Therefore, the lay statement in the Veteran's August 2011 claim does not represent a competent finding that the Veteran's neuropathy met the requirements for a compensable rating.  

As the record does not reflect that the Veteran's neuropathy of the left lower extremity met the requirements for a compensable evaluation prior to September 20, 2011, the Board may not grant a compensable rating prior to that date.  See 38 C.F.R. § 4.31 (a zero percent evaluation is assigned if the Veteran does not meet the requirements for a compensable evaluation).   



Evaluation of the Left Lower Extremity from September 20, 2011

The Veteran was assigned a 10 percent rating of the left lower extremity from September 20, 2011, the date of the most recent VA examination.  This examination contained an evaluation of the lower extremity nerves assessing each of these nerves as normal.  The examination also diagnosed the Veteran with diabetic peripheral neuropathy, and noted symptoms of the left lower extremity of mild constant pain, and mild numbness.  The examination indicated that the Veteran did not suffer from intermittent pain, paresthesias, or dysesthesias.  The examination also stated that the Veteran experienced mild decrease in sensation to light touch and sharp/dull skin.  The examiner noted that the Veteran's neuropathy did not impact the Veteran's ability to work, and that his gait was normal.  As the examination did not indicate that the Veteran experienced moderate incomplete paralysis of any nerve, nor anything more than mild neuropathic symptoms, it does not support the assignment of a rating in excess of 10 percent for the left lower extremity  

In March 2012, the Veteran's representative submitted a notice of disagreement (NOD) in which he described the Veteran's current symptoms as mild constant pain and numbness in the heels of both feet and along the lateral margin of the foot, which is consistent with the findings of the September 2011 examination.  The NOD also reiterated the Veteran's August 2011 complaint of stumbling, and asserted that the Veteran's symptoms were at least moderate.  The Veteran's representative repeated these assertions in September 2012.  The Board recognizes that the Veteran believes that his neuropathy symptoms are at least moderate, but finds that the medical evidence, which directly address the criteria under which the disabilities are evaluated, is more probative than the Veteran's assessment of his disabilities.  This medical evidence specifically indicates that there are no parethesias or dysethesias.  The primary symptom noted was mild sensory decrease to light touch.  Even based on the Veteran's report of mild constant pain, there is no basis for a rating in excess of 10 percent because there is no evidence of incomplete paralysis of any nerves and no significant functional limitation in terms of gait or range of motion.  Therefore, the evidence of record does not support the assignment of a rating in excess of 10 percent for the Veteran's neuropathy of the left lower extremity.  

Evaluation of the Right Lower Extremity

The Veteran submitted a claim in August 2011 for a rating in excess of 10 percent for his service-connected neuropathy of the right lower extremity.  As with the left lower extremity, the September 2011 examination assessed the Veteran's sciatic and other pertinent nerves as normal, and noted symptoms of mild constant pain, mild numbness, and mild decrease in sensation to light touch and sharp/dull skin.  The examiner found that the Veteran's neuropathy did not impact the Veteran's ability to work.  Although the Veteran's representative has stated that the Veteran's symptoms should be considered to be at least moderate, the symptoms described are consistent with those noted in the September 2011 examination, and the Board continues to find that medical evidence that directly addresses the criteria under which disabilities are evaluated is of greater probative value.  This medical evidence specifically indicates that there are no parethesias or dysethesias.  The primary symptom noted was mild sensory decrease to light touch.  Even based on the Veteran's report of mild constant pain, there is no basis for a rating in excess of 10 percent because there is no evidence of incomplete paralysis of any nerves and no significant functional limitation in terms of gait or range of motion.  Therefore, the evidence of record does not support the assignment of a rating in excess of 10 percent for the Veteran's neuropathy of the right lower extremity.

As the record does not reflect a finding of moderate incomplete paralysis of the sciatic nerve or any other pertinent nerve, the record does not support the assignment of a rating in excess of 10 percent for neuropathy of the right lower extremity.  

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's neuropathy of the lower extremities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular ratings assigned are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present.  The Veteran's occupational and social functioning is contemplated by the rating schedule.  Because the schedular rating is adequate, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization, which at any rate are not present.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record does not reflect that the Veteran has contended that his neuropathy of the lower extremities renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU based on the Veteran's neuropathy of the lower extremities has not been raised in conjunction with the Veteran's disagreement with the evaluation of neuropathy of the left lower extremity or his claim for an increased rating for neuropathy of the right lower extremity.  

Thus, the Board finds that the preponderance of the evidence is against a compensable initial rating for neuropathy of the left lower extremity prior to September 20, 2011, a rating in excess of 10 percent thereafter, or a rating in excess of 10 percent for neuropathy of the right lower extremity.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as to the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a compensable initial rating for neuropathy of the left lower extremity prior to September 20, 2011, and a rating in excess of 10 percent thereafter, is denied.  

Entitlement to a rating in excess of 10 percent for neuropathy of the right lower extremity is denied.  



REMAND

As to the Veteran's claim for entitlement to service connection for a small umbilical hernia, to include as secondary to service-connected arteriosclerotic heart disease, status post myocardial infarction and coronary artery bypass graft (CABG), although several VA opinions have been obtained, they are unfortunately not adequate.  December 2011 and January 2012 opinions addressed whether the Veteran's hernia was proximately due to his service-connected conditions, and whether the hernia was aggravated by his service-connected conditions.  However, as neither of these opinions considered the Veteran's contention that his hernia was the result of straining to get up after heart surgery, a third medical opinion was obtained in October 2012.  The clinician gave a negative opinion, stating that "[m]edical records indicate this Veteran underwent CABG in 2003.  Also noted was umbilical hernia described as first noted associated with bulging during bowel movement in 2008.  Therefore this [V]eteran's claimed condition is less likely as not caused by, aggravated by or the result of straining to get out of bed after his CABG surgery in 2003."  Unfortunately, this rationale is inadequate.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, the clinician noted facts from the Veteran's medical record, but has not provided a reasoned medical explanation as to why these facts support a negative opinion.  Therefore, a new opinion is required upon remand.  

The claims folder should also be updated to include VA treatment records compiled since October 31, 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from October 31, 2012 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  After completing the above, forward the claims file to an appropriate VA clinician to obtain an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's umbilical hernia is causally or etiologically a result of his service-connected arteriosclerotic heart disease, status post myocardial infarction and coronary artery bypass graft (CABG), specifically the result of straining to get up after heart surgery.  The clinician must also give an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's umbilical hernia has been aggravated (i.e., increased in severity beyond its normal progression) as a result of his service-connected  arteriosclerotic heart disease, status post myocardial infarction and CABG, specifically including straining to get up after heart surgery.  The complete record, to include this remand, must be made available to and reviewed by the clinician.  

A full and complete rationale for each opinion advanced must be provided.  This opinion must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  

If the examiner feels that an additional examination is necessary to provide the requested opinions, then such an examination should be scheduled.  

3.  After completing the above development, readjudicate the Veteran's claim.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and give them an opportunity to respond.  The appeal must then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


